NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT

TROY E. HALE,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                                Case No. 2D14-5494
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 18, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Bruce E. Kyle, Judge.




KHOUZAM, Judge.


              Troy Hale appeals the order denying his motion for jail credit under Florida

Rule of Criminal Procedure 3.801. We affirm without prejudice to Hale's right to file a

timely motion under rule 3.850. See Johnson v. State, 60 So. 3d 1045, 1052 (Fla.

2011). We caution, however, that "[w]hen a criminal defendant seeks to withdraw a

negotiated plea, or to attack it collaterally, if he is successful he loses the benefit of the

bargain he has elected to attack." Id. (quoting Moreland v. Smith, 664 So. 2d 1039,

1040 (Fla. 2d DCA 1995)).
CRENSHAW and MORRIS, JJ., Concur.




                                    -2-